Citation Nr: 1139958	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  04-10 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disability secondary to service-connected compression fracture of the thoracic spine.

2.  Whether new and material evidence has been received to reopen a claim for service connection for the residuals of rhinoplasty and septoplasty.

3.  Whether new and material evidence has been received to reopen a claim for service connection for right carpel tunnel syndrome.

4.  Whether new and material evidence has been received to reopen a claim for service connection for left carpel tunnel syndrome.

5.  Whether new and material evidence has been received to reopen a claim for service connection for a right shoulder disability.

6.  Entitlement to service connection for a left shoulder disability.

7.  Entitlement to an initial evaluation in excess of 20 percent for service-connected residuals of a strain of the cervical segment of the spine (cervical strain) prior to February 11, 2005.

8.  Entitlement to an initial evaluation in excess of 30 percent for service-connected cervical strain beginning February 11, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active military duty from October 1975 to May 1977 and from March 1982 to April 1986. 

In September 2009, the Board of Veterans' Appeals (Board) dismissed the issue of an evaluation in excess of 10 percent for bilateral tinnitus, denied increased ratings for bilateral hearing loss and residuals of a right ankle sprain, denied service connection for ten disabilities, and remanded the issues listed on the title page to the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO) for additional development.

As additional medical records and VA examination and nexus opinions were obtained and added to the claims files, there has been substantial compliance with the September 2009 remand instructions with respect to the issues not remanded below.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (Holding that remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives). 

The issues of whether new and material evidence have been received to reopen a claim for service connection for residuals of a rhinoplasty and septoplasty and to reopen a claim for a right shoulder disorder are again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The original claim of service connection for low back disability secondary to service-connected thoracic spine disability was denied by an unappealed rating decision in May 1987; this decision was confirmed by an unappealed rating decision in August 1993.  

2.  The additional evidence received subsequent to the August 1993 rating decision is cumulative or redundant of evidence previously of record and by itself or in connection with the evidence previously assembled does not raise a reasonable possibility of substantiating the claim of service connection for low back disability on a secondary basis.  

3.  The original claim of service connection for bilateral carpel tunnel syndrome was denied by an unappealed rating decision in August 1993.  

4.  The additional evidence received subsequent to the August 1993 rating decision is cumulative or redundant of evidence previously of record and by itself or in connection with the evidence previously assembled does not raise a reasonable possibility of substantiating the claim of service connection for either right or left carpel tunnel syndrome.  

5.  The Veteran's statements that he currently has a left shoulder disorder due to service are not competent.

6.  The VA opinion in June 2010 that the Veteran's left shoulder disorder is not due to service or service-connected disability is competent, credible, and probative.

7.  The Veteran does not have a left shoulder disability that is causally related to service or to service-connected disability.

8.  Restriction of forward flexion of the cervical spine to 15 degrees or less was not shown until VA examination on February 11, 2005; there is no evidence of ankylosis of the cervical spine.


CONCLUSIONS OF LAW

1.  The August 1993 rating decision that declined to reopen a claim for service connection for low back disability secondary to service-connected thoracic spine disorder is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).

2.  New and material evidence has not been received to reopen a claim for service connection for low back disability secondary to service-connected thoracic spine disorder.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2011).  

3.  The August 1993 rating decision that denied service connection for bilateral carpel tunnel syndrome is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1100 (2011).

4.  New and material evidence has not been received to reopen claims for service connection for right and left carpel tunnel syndrome.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2011).  
5.  The criteria for the establishment of service connection for a left shoulder disability, to include on a secondary basis, are not met.  38 U.S.C.A.§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).

6.  The criteria for the assignment of a rating in excess of 20 percent prior to February 11, 2005 for cervical strain have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, including Diagnostic Code 5237 (2004).

7.  The criteria for the assignment of a rating in excess of 30 percent beginning February 11, 2005 for cervical strain have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, including Diagnostic Code 5237 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.


Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2011).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the issues decided. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Notice to the Veteran was not sent in this case until later in the claims process.  However, VA may proceed with adjudication of a claim if errors in the timing or content of the notice are, as in this case, not prejudicial to the claimant.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also Pelegrini, 18 Vet. App. at 121.  Letters were sent to the Veteran in February 2002 and March 2010 that informed him of the requirements needed to establish entitlement to the issues on appeal.  


In accordance with the requirements of VCAA, the letters informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  No private evidence was subsequently added to the claims files after the letters. 

With respect to a claims of whether new and material evidence has been presented to reopen the claims for service connection, in Kent. v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must notify a veteran of the evidence and information that is necessary to reopen the claim and VA must notify a veteran of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought.  The Court also held that VA's obligation to provide a veteran with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.

The question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  In order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the VCAA requires, in the context of a claim to reopen, VA to examine the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.

In this case, a VCAA notification letter provided to the Veteran in March 2010 complies with the holding in Kent.  In essence, this letter informed the Veteran that the claims were originally denied because the disabilities were not shown in service.  Consequently, there would need to be evidence that a disability at issue was due to service to reopen the claims.


In compliance with the duty to notify the Veteran of what information would substantiate his claims, the Veteran was informed in a March 2006 letter on disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  VA examinations were conducted on several occasions from 2002 to 2010, with the most recent examinations in June 2010.

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issues decided on appeal.  The Veteran has been given ample opportunity to present evidence and argument in support of his claims.  All general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims. Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).


Analyses of the Claims

New and Material Evidence Claims

In general, unappealed rating decisions are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decisionmakers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  

For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The issues of service connection for a low back disorder on a secondary basis was originally denied by an unappealed rating decision in May 1987 because a low back disability was not shown to be due to service, including secondary to a compression fracture of the thoracic spine.  An unappealed rating decision dated in August 1993 denied service connection for bilateral carpal tunnel syndrome and denied reopening of a claim for low back disability.  The Veteran attempted to reopen these claims in September 2001.

In order for the Veteran's claims to be reopened, new and material evidence must be submitted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  There must be new and material evidence as to any aspect of the Veteran's claim that was lacking at the time of the last final denial in order to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  Consequently, there would need to be evidence that the Veteran currently has a low back disorder due to his service-connected thoracic spine disability and that he has carpal tunnel syndrome or a right shoulder disability due to an event or incident of his period of active service.  

The evidence on file at the time of the May 1987 rating decision consisted of the Veteran's service treatment records, an August 1986 VA examination record, and a March 1987 VA hospital report.  

The Veteran's service treatment records reveal complaints of a four day history of chest, arms, and shoulder pain in November 1975; muscle pain was diagnosed.  The Veteran complained of lumbar pain in November 1975, January 1976, and August 1976, when back strain was diagnosed.  X-rays of the back in August 1976 were normal.  The Veteran complained in November 1976 of right arm numbness after giving blood.  He said in December 1976 that he did not have any grip or strength in the right arm; the impression was severed sensory nerve.  He was given a Physical Profile in February 1977 for loss of use of the right arm.  On his separation medical history report for his initial period of service, back and right hand injury in basic were noted; physical examination was normal.  

The Veteran complained on a March 1985 Medical Evaluation Board report of recurrent back pain and swollen or painful joints, with a back injury in 1983 and a back and neck injury in January 1985.  Physical examination revealed mechanical low back pain.  He had regained full motion and use of his left arm although with subjective complaints.  The diagnosis was mechanical low back pain, symptomatic treatment.  

A Medical Evaluation Board for April 1985 noted that low back pain was aggravated by service.  The Veteran was considered unfit for retention.  According to an August 1985 Physical Profile, the Veteran had a mid-back injury, from a June 1983 Jeep accident, with back reinjury in 1985.  X-rays showed compression fracture of T8-T10.  The Veteran complained in October 1985 of right arm and shoulder problems.

It was noted on VA evaluation in August 1986 that the Veteran had chronic back pain, secondary to compression fracture.  

The Veteran was hospitalized at a VA facility in March 1987; the diagnoses were chronic mechanical back pain and carpel tunnel syndrome.  

Evidence received between May 1987 and August 1993 consists of VA treatment reports dated from April 1991 to April 1993.   

The diagnoses on VA treatment reports for May 1992 were chronic low back pain, status post motor vehicle accident in 1983 with multiple disc disease; and bilateral carpel tunnel syndrome, resolved.

Evidence received after August 1993 consists of VA X-ray and treatment reports beginning in August 1986, VA examination reports dated from October 2002 to June 2010, and statements by and on behalf of the Veteran.   

A CT scan of the lumbar spine in August 1986 revealed changes consistent with herniations or nucleus pulposus at L4-L5 and L5-S1.

VA treatment reports dated from May 1989 to September 2001 include X-ray findings of degenerative changes of the back beginning in May 1990.

A September 2001 rating decision granted service connection for residuals of a compression fracture of the thoracic spine and assigned a 10 percent rating effective April 4, 1986.

On VA joint evaluation in October 2002, the impression was moderate degenerative changes of the lumbar spine.  The examiner concluded that it appeared less likely than not that the Veteran's lumbar injury was related to service and more likely that he developed degenerative joint disease as a natural process of getting older.  

VA treatment reports for March 2003 reveal impressions of neck, thoracic, and low back pain likely due to degenerative disc disease and arthritis; and carpel tunnel syndrome, bilateral by history and likely present now on the right.

The Veteran underwent another VA joint evaluation in May 2003, which was primarily for his thoracic spine disability.  His complaints included low back pain.  He was taking nonsteroidal anti-inflammatories for his multiple arthritic complaints.  The impressions included lumbar pain consistent with ankylosing spondylitis on X-rays.  

After reviewing the claims files and examining the Veteran in February 2005, the diagnoses included degenerative disc disease of the cervical and lumbar spine.  The examiner concluded that the Veteran had a low back disorder more consistent with trauma and degenerative disc disease in the lumbar spine; he also had X-rays and disease consistent with a more systemic manifestation of arthritic condition unrelated to service.  It was at least as likely as not that the Veteran's low back problems occurred from lumbar strain in service and had progressed to degenerative disc disease at those levels.  It was not likely that "any injury he sustained caused him to have this to be diffuse manifestation of arthritis that he does have on his radiographs."  The examiner also noted that the Veteran had synovitis of the wrists but not carpal tunnel syndrome.

VA evaluation of the joints in May 2006 involved the cervical and thoracic segments of the spine but not the lumbar segment.  

After review of the claims files and examination of the Veteran in December 2008, the assessments included low back pain and degenerative arthritis of 
L4-S1.  The examiner concluded that it was less likely than not that the degenerative arthritis was related to the Veteran's thoracic fracture and that it was as likely as not that the decreased range of motion was secondary to posttraumatic findings from the compression fracture.  It was not possible, without resorting to speculation, for the examiner to determine how much of the Veteran's back complaints and disability were from his thoracic posttraumatic arthritis and how much from his lumbar spine.

In response to the September 2009 Board remand, the Veteran underwent a joint examination in June 2010, which included review of the claims files.  His gait was normal, and there was no obvious spinal deformity, such as excessive scoliosis, kyphosis, or lordosis.  There was loss of motion of the thoracolumbar spine; the Veteran's effort was described as poor.  Despite a report of poor effort, sensory evaluation was grossly intact in the upper and lower extremities, with motor strength 4/5 in all major muscle groups tested.  The examiner did not find any objective evidence of carpal tunnel syndrome; bilateral wrist range of motion was grossly symmetrical without limitation of flexion and there was no thenar or muscle atrophy or weakness in thumb opposition.  Additionally, it was concluded that while the Veteran did have degenerative arthritis of the lumbar spine with loss of motion, the Veteran's lumbar spine arthritis was less likely than not due to service-connected thoracic fracture.

The Board has reviewed the evidence received into the record since the May 1987 and August 1993 RO denials and finds that new and material evidence has not been submitted sufficient to reopen claims for service connection for a low back disorder or for carpal tunnel syndrome of either upper extremity.  

The evidence received after August 1993 shows degenerative changes of the lumbar spine.  It was concluded in October 2002 that it was more likely that the Veteran developed degenerative joint disease as part of the aging process.  Back pain consistent with ankylosing spondylitis was noted on VA examination in May 2003.  A February 2005 VA opinion was contradictory, noting both that the Veteran's arthritic back condition was unrelated to service and that it was at least as likely as not that his low back problems occurred from lumbar strain that progressed to degenerative disease.  It was concluded on VA evaluations in December 2008 and June 2010, based on a review of the claims files and examination of the Veteran, that the Veteran's degenerative arthritis of the low back was less likely than not related to his service-connected thoracic fracture.  The VA examiner in June 2010 noted that the Veteran had a normal gait without evidence of spinal deformity and that the Veteran's physical effort during the evaluation was poor.

The evidence added to the claims files since August 1993 does not include medical evidence linking the Veteran's current degenerative disease of the lumbar spine to his service-connected thoracic fracture.  As the February 2005 VA examination includes both a favorable and unfavorable comment, it is contradictory and is not of probative value.  Consequently, as the relevant evidence added to the claims files since August 1993 is against the claim, new and material evidence has not been present to reopen a claim for service connection for a low back disorder as secondary to service-connected fracture of the thoracic spine.

With respect to the claims for service connection for carpal tunnel syndrome of either upper extremity, the impression in March 2003 was bilateral carpal tunnel syndrome by history, likely present now on the right.  It was concluded on VA evaluation in February 2005 that the Veteran had synovitis of the wrists but did not have carpal tunnel syndrome.  Similarly, when examined by VA in June 2010, the examiner did not find any objective evidence of carpal tunnel syndrome.  It was noted that sensory evaluation was grossly intact in the upper and lower extremities, with motor strength 4/5 in all major muscle groups tested.  

Consequently, the evidence added to the claims files since August 1993 does not include medical evidence of carpal tunnel syndrome due to service.  As the relevant evidence added to the claims files since August 1993 is against the claim, new and material evidence has not been presented to reopen a claim for service connection for carpal tunnel syndrome of either upper extremity.  


Service Connection Claim

The Veteran seeks service connection for a left shoulder disability, which he contends is due to service injury.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. 
§ 3.310(a).  Allen v. Brown, 7 Vet. App. 439 (1995).  

In order to prevail on the issue of entitlement to secondary service connection there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The benefit of the doubt rule provides that the Veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the Veteran prevails in his claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against the Veteran's claim that the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

Laypersons are not competent to provide evidence in complex medical situations.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  Instead, competent medical evidence is required.  Such evidence is that provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider is weighed by such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  Prejean v. West, 13 Vet. App. 444 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).  See also Claiborne v. Nicholson, 19 Vet. App. 181 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345 (1998).

In order for a medical opinion to be probative, the medical examiner must have correct information regarding the relevant facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), Guerrieri v. Brown, 4 Vet. App. 467 (1993) (observing that the evaluation of medical evidence involves inquiry into, inter alia, the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches); see Shipwash v. Brown, 8 Vet.App. 218 (1995); Flash v. Brown, 8 Vet.App. 332 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of the Veteran's claims folder); but see  D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not necessary for a VA medical examiner to specify review of the claims folder where it is clear from the report that the examiner has done so and is familiar with the claimant's extensive medical history).

The Veteran's service treatment records reveal that he had an early frozen right shoulder in September 1985; no left shoulder complaints or findings were noted.  

The initial post-service medical evidence of a left shoulder problem involved December 2000 X-rays of the shoulders, which showed minimal to moderate arthritis of the shoulders.  

Calcific tendonitis of the left shoulder was found on X-rays in October 2002.

On VA evaluation in February 2005, the Veteran complained of bilateral shoulder pain, worse on the right.  He felt that this was secondary to pinched nerves in the neck.  He could not recall any specific injury to the shoulders.  There was generalized tenderness over the scapulothoracic region bilaterally.  Mild calcific tendonitis of the shoulders was diagnosed.  

VA X-rays of the shoulders in October 2007 show an unremarkable glenohumeral joint, a spur from the greater tuberosity of the left humerus, and marked prominence of the bone at the undersurface of the left acromion process.

On VA examination in June 2010, it was noted that the Veteran's effort at active motion was limited by poor effort.  The Veteran described the onset of shoulder pain in the early 1980s, with radiation into the arms.  There was some decreased range of motion of the shoulders.  There was no evidence of rotator cuff pathology, although the Veteran's poor effort made specific rotator cuff muscle strength testing inadequate.  The examiner noted that the only shoulder diagnosis that was remotely possible was adhesive capsulitis and that this diagnosis was doubtful.  The loss of motion of the left shoulder was not considered due to service or to 
service-connected disability.

Although the Veteran's service treatment reports note a right shoulder problem, there are no complaints of findings of a left shoulder disorder during either period of service.  The initial notation of a left shoulder problem is not until December 2000, which is a number of years after separation from the Veteran's final period of active duty.  Moreover, the Veteran noted on VA evaluation in February 2005 that he did not recall any specific injury to his shoulders.  The VA examiner in June 2010 did not find any clear left shoulder pathology and concluded that the limitation of motion of the shoulder exhibited on examination was not due to service or service-connected disability.  Consequently, service connection for a left shoulder disability on either a direct or secondary basis is not warranted.

The Veteran's contention as to the connection between his claimed left shoulder disorder and either service or service-connected disability has been investigated as under the third component in Jandreau.  However, the Board finds it to be unsubstantiated by medical evidence.  While the Veteran is competent to report his left shoulder symptomatology, he is not competent to report that he has a current left shoulder disability due to service or to service-connected disability.  
As the preponderance of the evidence is against the claim for service connection for a left shoulder disorder, the doctrine of reasonable doubt is not for application with respect to this issue.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


Increased Rating Claims

The Veteran contends that his service-connected cervical disorder warrants a rating in excess of 20 percent prior to February 11, 2005 and in excess of 30 percent beginning on February 11, 2005.  Having carefully considered the claims in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against the claims and the appeals will be denied.

The Veteran was granted service connection for cervical strain in a September 2001 rating decision and assigned a noncompensable rating effective April 4, 1986.  He timely appealed the rating assigned.  An April 2003 rating decision granted a 20 percent rating for cervical strain, effective September 28, 2001.  A January 2009 rating decision granted a 30 percent rating for cervical strain, effective February 11, 2005.  The Veteran continued his appeal.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2011).  

The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), where service connection has already been established, and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the Veteran is appealing the initial assignment of a disability rating, as in this case, the severity of the disability is to be considered during the entire period from the initial assignment of the evaluation to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

38 C.F.R. § 4.40 notes that disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2011).

38 C.F.R. § 4.45 provides that factors of disability involving a joint reside in reductions of its normal excursion of movements in different planes of motion and therefore, inquiry will be directed to such considerations as weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; and incoordination (impaired ability to execute skilled movements smoothly).  38 C.F.R. § 4.45 (2011).

The Court has held that when a Diagnostic Code provides for compensation based upon limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and that examinations upon which the rating decisions are based must adequately portray the extent of functional loss due to pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY (28TH Ed. 1994) at 86).

A 40 percent rating is assigned when there is unfavorable ankylosis of the entire cervical spine.  A 30 percent rating is assigned when forward flexion of the cervical spine is to 15 degrees or less, or there is favorable ankylosis of the entire cervical spine.  A 20 percent rating is assigned when forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the cervical spine is not greater than 170 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent rating is assigned when forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or there is vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2011).

For VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, bilateral rotation is 0 to 80 degrees, and lateral flexion to either side is 0 to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (2) (2011); see also 38 C.F.R. § 4.71a, Plate V (2011).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2) (2011).  Each range of motion measurement is rounded to the nearest five degrees.  Id. at Note (4) (2011).  The normal combined range of motion of the cervical spine is 340.  38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (2) (2011).  
The notes to the revised rating formula for diseases and injuries to the spine state that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1) (2011).      

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table) (2011).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that a 10 percent rating is awarded for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  

A 20 percent rating is awarded for disability with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  

A 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  

A maximum 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  

Note 1 provides that for the purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a (2011).


On VA evaluation of the spine in October 2002, the Veteran complained of chronic neck pain with radiation.  He had forward flexion of the neck to 40 degrees, backward extension to 20 degrees, lateral bending to 30 degrees to either side, and bilateral rotation to 30 degrees.  There was tenderness along the paraspinal musculature at the base of the neck.  Mild degenerative changes of the cervical spine was diagnosed.

Although VA spine evaluation in May 2002 primarily involved the thoracic segment of the spine, the final impressions included cervical spine pain consistent with ankylosis spondylitis.  

On VA evaluation of the spine in February 2005, the Veteran complained of chronic neck pain with radiation.  He had forward flexion of the neck to 10 degrees, backward extension to 10 degrees, lateral bending to 40 degrees to either side, and bilateral rotation to 50 degrees.  There was some tightness in the trapezius musculature.  There was no clinical decrease in sensation in the upper extremities.  Degenerative disc disease of the cervical spine was diagnosed.

The Veteran complained on VA evaluation in May 2006 of episodic numbness and weakness in the upper extremities, as well as significant impairment in motion and functional ability during flare ups.  There was cervical tenderness but no spasms.  He had forward flexion of the neck to 10 degrees, backward extension to 10 degrees, lateral bending to 50 degrees to either side, and bilateral rotation to 50 degrees.  He complained of pain on all motions.  There was intact sensation to all major dermatomal distributions of the upper extremity.  X-rays of the cervical spine showed degenerative changes.  The diagnosis was residual cervical spine strain.

A December 2006 MRI of the cervical spine showed degenerative disc disease and a variable degree of stenosis.  

The Veteran complained on VA evaluation in December 2008 of cervical pain, weakness, and stiffness with radiation into the head and upper extremities.  There was mild spasm.  He had forward flexion of the neck to 30 degrees, backward extension to 10 degrees, lateral bending to 20 degrees to either side, and bilateral rotation to 60 degrees.  He had a normal bilateral upper extremity sensory examination.  Motor strength was 5/5.  X-rays of the cervical spine showed degenerative changes.  The diagnosis was cervical strain with decreased range of motion, and degenerative arthritic changes, which was considered at least as likely as not related to his service-connected cervical strain.

The Veteran complained on VA evaluation in June 2010 of cervical pain with radiation into the head and upper extremities.  There was forward flexion of the neck to 10 degrees, backward extension to 10 degrees, lateral bending to 10 degrees to either side, and bilateral rotation to 20 degrees.  His effort was considered poor.  He had a normal bilateral upper extremity sensory examination.  Motor strength was grossly 4/5.  He was unable to perform three repetitions of cervical spine flexion and extension.  X-rays of the cervical spine showed degenerative changes.  The examiner noted that although there was decreased motion of the cervical spine, the Veteran appeared to be exaggerating his symptomatology.  It was noted that the Veteran's cervical symptoms appeared to have worsened since the last VA examination.

In order to warrant a rating in excess of 20 percent prior to February 11, 2005, there would need to be evidence of forward flexion of the cervical spine to 15 degrees or less or favorable ankylosis of the entire cervical spine.  However, forward flexion of the cervical spine was to 40 degrees on VA evaluation in October 2002, which is the only range of motion results for the cervical spine reported prior to February 2005.  Because this range of motion of the cervical spine means that there is no immobility of the neck, there is no ankylosis.  Consequently, a rating in excess of 20 percent for the cervical spine is not warranted prior to February 11, 2005.  Additionally, as there is no evidence of unfavorable ankylosis of the entire cervical spine on file, a rating in excess of 30 percent is not warranted for the cervical spine beginning on February 11, 2005.  See Fenderson, supra.

Additionally, there is no medical evidence of intervertebral disc syndrome with resulting incapacitating episodes confirmed by a physician that would warrant evaluation under the criteria for rating intervertebral disc syndrome based on incapacitating episodes.
The Board notes that despite some complaints of radiculopathy, sensory testing was negative on the VA examinations discussed above.  Consequently, a separate rating for neurological manifestations of the disabilities at issue is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242 Note (1) (2011).  

Although an increased evaluation can normally be assigned for a neck disability involving loss of motion when there is additional functional impairment, the above VA examinations do not show any evidence of weakness, fatigue, lack of coordination, or further functional loss on repetitive motion prior to February 2005.  Because the 30 percent rating assigned effective February 11, 2005 is the maximum schedular rating for loss of motion of the cervical spine, a rating in excess of 30 percent cannot be assigned under Deluca v. Brown, 8 Vet. App. 202 (1995) and the provisions of 38 C.F.R. §§ 4.40, 4.45.  See Johnston v Brown, 10 Vet. App. 80 (1997). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Pertinent to a claim for an increased rating, lay testimony is competent when it  describes symptoms, which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

In this case, the Veteran is competent to report his cervical spine symptoms, such as pain and loss of motion.  While his complaints are competent evidence, they have been considered in evaluating the increased rating issues on appeal; however, the evidence does not show the severity required for a higher schedular rating, as discussed above.  

Referral for consideration of an extra-schedular rating was also considered in this case under 38 C.F.R. § 3.321(b)(1).  Although there is evidence that the Veteran's cervical strain causes functional impairment, the evidence indicates that the Veteran has exaggerated his symptomatology and that his cervical strain is not severe enough to cause marked interference with employment beyond that contemplated by the schedule for rating disabilities.  In fact, when examined in June 2010, motor strength in the upper extremities was 4/5.  Additionally, this disability has not necessitated frequent periods of hospitalization.  Consequently, the evidence does not indicate that an extra-schedular rating is appropriate.

In reaching the above decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claims for an evaluation in excess of 20 percent for service-connected cervical strain prior to February 11, 2005 and in excess of 30 percent for cervical strain beginning February 11, 2005, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
ORDER

As new and material evidence has not been received, service connection for a low back disorder is not reopened; the appeal is denied.

As new and material evidence has not been received, service connection for right carpal tunnel syndrome is not reopened; the appeal is denied.

As new and material evidence has not been received, service connection for left carpal tunnel syndrome is not reopened; the appeal is denied.

Service connection for a left shoulder disorder is denied.

An initial rating in excess of 20 percent prior to February 11, 2005 for 
service-connected cervical strain is denied.

An initial rating in excess of 30 percent beginning February 11, 2005 for 
service-connected cervical strain is denied.


REMAND

This case was remanded to the RO in September 2009 for nexus opinions, to include determinations of the nature and etiology of any current residuals of rhinoplasty and septoplasty and any current right shoulder disorder.  VA nasal and orthopedic examinations were conducted in June 2010.

Although it was concluded by the orthopedic VA examiner in June 2010 that there was decreased motion of the right shoulder, the examiner determined that this was not due to service or service-connected disability.  However, no clear rationale is provided and the examiner does not clearly address the right shoulder complaints and findings in service, such as the notation in September 1985 of a frozen shoulder, and the postservice findings, such as the December 2000 X-ray findings of degenerative disease of the shoulders.  
With respect to the claim for residuals of rhinoplasty and septoplasty, the examiner's June 2010 opinion is unclear.  There is evidence that the Veteran had nasal surgery prior to his second period of service.  The examiner diagnosed several problems, including a deviated septum, nasal obstruction, and a possible sinus cyst and concluded that the Veteran's sinus condition preexisted service and that it was at least as likely as not related to military service "for treatment but not for cause."  This finding is not sufficiently responsive to the question of whether the Veteran has residuals of a rhinoplasty and septoplasty that are due to service, to include whether there was aggravation of a preexisting condition.

The Courts have held that RO compliance with a remand is not discretionary, and that if the RO fails to comply with the terms of a remand, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).  As indicated above, the Board finds that the RO did not adequately comply with the terms of the Board's September 2009 remand with respect to the two issues noted above.  Id.  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO will request that the Veteran provide the names, addresses, and dates of treatment of all health care providers, both VA and non-VA, who have treated him for right shoulder disability and/or residuals of rhinoplasty and septoplasty since June 2010, which is the date of the most recent medical evidence on file.  After securing the necessary authorization, the AMC/RO must attempt to obtain copies of any pertinent treatment records identified by the Veteran that have not been previously secured.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform the Veteran of this and provide him an opportunity to submit copies of the outstanding medical records.  

2.  After the above has been completed, the AMC/RO must arrange for review of the Veteran's claims files by the VA orthopedic examiner who evaluated him in June 2010 for clarification of the opinion on his right shoulder disorder.  If this health care provider is not available, the review will be conducted by another appropriate physician.  The claims folder must be made available and reviewed by the health care provider.  The following considerations will govern the opinion:

a. The claims folder and a copy of this remand will be made available to the reviewer for review in conjunction with the opinion, and the reviewer must specifically acknowledge receipt and review of these materials in any report generated.  The reviewer must provide an opinion on whether the Veteran's loss of motion of the right shoulder is due to disability that was incurred in or aggravated by service.  This resulting opinion will provide a supporting rationale and will discuss the relevant evidence, to include the September 1985 finding of a frozen right shoulder, the October 1985 complaints of shoulder disability, and the December 2000 X-ray finding of degenerative disease of the shoulders.  

b. In all conclusions, the reviewer must identify and explain the medical basis or bases, with identification of the evidence of record.  If the reviewer is unable to make a determination without resorting to mere speculation, he/she will so state.  

c. If the reviewer responds to the above inquiry that he/she cannot so opine without resort to speculation, the AMC/RO will attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and to obtain such evidence.  

d. If the reviewer concludes that additional evaluation is necessary to provide the above opinion, to include 
X-rays and/or a physical examination, this will be conducted.  

e. If an examination is conducted, any necessary tests or studies must be performed, and all clinical findings will be reported in detail and correlated to a specific diagnosis.  All findings and conclusions will be set forth in a legible report.  A rationale must be offered for all conclusions.

Any report prepared as a result of the above must be typed.

3.  The AMC/RO will also arrange for review of the Veteran's claims files by the VA examiner who evaluated him in June 2010 for residuals of rhinoplasty and septoplasty for clarification of this opinion.  If this health care provider is not available, the review will be conducted by another appropriate physician.  The claims folder must be made available and reviewed by the health care provider.  The following considerations will govern the opinion:

a. The claims folder and a copy of this remand will be made available to the reviewer for review in conjunction with the opinion, and the reviewer must specifically acknowledge receipt and review of these materials in any report generated.  The reviewer must provide an opinion on whether one or more of the diagnosed disabilities in June 2010 were caused or aggravated by service.  This resulting opinion must clarify what is meant by the finding that the Veteran's sinus condition was at least as likely as not related to military service "for treatment but not for cause."   

b. In all conclusions, the reviewer must identify and explain the medical basis or bases, with identification of the evidence of record.  If the reviewer is unable to make a determination without resorting to mere speculation, he/she will so state.  

c. If the reviewer responds to the above inquiry that he/she cannot so opine without resort to speculation, the AMC/RO will attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and to obtain such evidence.  

d. If the reviewer concludes that additional evaluation is necessary to provide the above opinion, an examination will be conducted.  

e. If an examination is conducted, any necessary tests or studies must be performed, and all clinical findings will be reported in detail and correlated to a specific diagnosis.  All findings and conclusions will be set forth in a legible report.  A rationale must be offered for all conclusions.

Any report prepared as a result of the above must be typed.

4.  Thereafter, the AMC/RO will review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  See 38 C.F.R. § 4.2 (If the findings on an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

5.  After the above have been completed, the AMC/RO will consider all of the evidence of record and 
re-adjudicate the Veteran's claims for service connection for a right shoulder disability and for residuals of rhinoplasty and septoplasty.  If either of the benefits sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case ("SSOC").  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time will be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is to comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


